     2:18-cv-03326-RMG          Date Filed 04/25/19     Entry Number 263        Page 1 of 3




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


 SOUTH CAROLINA COASTAL                        )
 CONSERVATION LEAGUE, et al.,                  )
                                                   Civ. No. 2:18-cv-3326-RMG
                                               )
                Plaintiffs,                    )
                                                   (Consolidated with 2:18-cv-3327-RMG)
                                               )
                        v.                     )
                                                   FEDERAL DEFENDANTS’ RESPONSE TO
                                               )
                                                   AMICUS CURIAE BRIEF FILED BY THE
 WILBUR ROSS, in his official capacity         )
                                                   NORTH CAROLINA TOWNS OF OAK
 as the Secretary of Commerce, et al.,         )
                                                   ISLAND, CASWELL BEACH, AND
                                               )
                                                   SUNSET BEACH
                Defendants.                    )
                                               )

       The amicus curiae brief filed by the North Carolina towns of Oak Island, Caswell Beach,

and Sunset Beach (“the North Carolina Towns”) raises arguments that mirror those raised by the

Plaintiffs’ briefing in support of their motions for preliminary injunction. Accordingly, Federal

Defendants herein respond by directing the Court to ECF 221, Federal Defendants’ Opposition to

Plaintiffs’ Motions for Preliminary Injunction (ECF 124 and 143) and the Joinder Filed by the

States of Maryland, et al. (ECF 148), including, but not limited to, Section V.A, which addresses

the issues raised by the North Carolina Towns, including alleged irreparable harm from effects

on marine mammals or sea turtles and other marine life, and to the economy, including

commercial and recreational fishing, tourism-related activities, and Section V.C, regarding the

balance of equities and the public interest.

       Respectfully submitted this 25th day of April, 2019.

                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General
                                               Environment & Natural Resources Division
                                               SETH M. BARSKY, Chief
                                               MEREDITH L. FLAX, Assistant Chief




                                                   1
2:18-cv-03326-RMG   Date Filed 04/25/19   Entry Number 263    Page 2 of 3




                               By: /s/ Alison C. Finnegan
                               ALISON C. FINNEGAN, Trial Attorney
                               JONELLE DILLEY, Trial Attorney
                               U.S. Department of Justice
                               Environment & Natural Resources Division
                               Wildlife & Marine Resources Section
                               Ben Franklin Station, P.O. Box 7611
                               Washington, D.C. 20044-7611
                               Tel: (202) 305-0500; Fax: (202) 305-0275
                               Email: alison.c.finnegan@usdoj.gov
                               Email: Jonelle.Dilley@usdoj.gov

                               LISA RUSSELL, Chief
                               GUILLERMO MONTERO, Assistant Chief

                               /s/ Marissa A. Piropato
                               MARISSA A. PIROPATO
                               Sr. Trial Attorney, MA Bar No. 651630
                               U.S. Department of Justice
                               Environment & Natural Resources Division
                               Natural Resources Section
                               Ben Franklin Station, P.O. Box 7611
                               Washington, D.C. 20044-7611
                               Tel ǀ (202) 305-0470
                               Fax ǀ (202) 305-0506
                               Email: marissa.piropato@usdoj.gov




                                  2
     2:18-cv-03326-RMG          Date Filed 04/25/19       Entry Number 263       Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 25, 2019, I electronically filed the foregoing Federal

Defendants’ Response to Amicus Curiae Brief Filed by the North Carolina Towns of Oak Island,

Caswell Beach, and Sunset Beach with the Clerk of Court using the CM/ECF system, which will

send electronic notification of such filing to all counsel of record.

                                                         /s/ Jonelle Dilley
